oC FF TD mH BP WW PH BF

NY MY NY NY VY NY NY VY Ye Se Be ew se Se ee LW OL
SF ADM Fw HY KF DO wed DH Bw HH SS

 

 

Case 2:19-cr-00143-JLR Document 30-1 Filed 08/16/19 Page 1 of 1

Judge Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR19-143JLR
Plaintiff, (PROPOSE) ORDER GRANTIN
MOTION TO SEAL GOVERNMENT’S
% RESPONSE TO MOTION TO REVOKE
VOLODYMYR KVASHUK, DETENTION ORDER
Defendant.

 

 

Having read the Government’s Motion to Seal and due to the sensitive information
contained therein, it is hereby ORDERED that the Government’s Response to

Defendant’s Motion to Revoke Detention Order, shall be filed under seal, and shall

remain sealed absent further order of the Court.
DATED this __| qs day of August, 2019. an OQ *

JAMES L, ROBART
United States/District Judge

Presented by:

/s/ Michael Dion
MICHAEL DION
Assistant United States Attorney

, UNITED STATES ATTORNEY
Motion to Seal 700 STEWART STREET, SUITE 5220

U.S. v. Volodymyr Kvashuk, CR19-143JLR - 1 SEATTLE, WASHINGTON 98101
(206) 553-7970
